Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 13-15, non-elected without traverse and withdrawn, have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific first power drive unit controller configured for communication with the sensor, the first power drive unit controller configured to selectively activate and deactivate the first drive roller and the first restraint device based on the positional data; and a second power drive unit and a second power drive unit controller configured for communication with the sensor, the second power drive unit controller configured to selectively activate and deactivate a second drive roller based on the positional data, wherein the first power drive unit controller is configured to deactivate the second drive roller based on the positional data and wherein the second power drive unit controller is configured to deactivate the first drive roller based on the positional data (claim 1) in combination with the other elements recited which provides for distributed, not central, control of the system; and the inclusion of the specific plurality of power drive unit controllers configured for communication with the sensor, the plurality of power drive unit controllers configured to selectively activate and deactivate the drive roller associated with each of the plurality of power drive units and the plurality of restraint devices based on the positional data, wherein the plurality of power drive unit controllers includes a first power drive unit controller and a second power drive unit controller, associated, respectively, with a first power drive unit and a second power drive unit, from among the plurality of power drive units, wherein the first power drive unit controller is configured to deactivate a second drive roller, associated with the second power drive unit based on the positional data, and wherein the second power drive unit controller is configured to deactivate a first drive roller, associated with the first power drive unit, based on the positional data (claim 16) in combination with the other elements which provides for distributed, not central, control of the system recited which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612